Citation Nr: 1015490	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-28 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.   Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from April 1966 to April 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
Appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claims for entitlement to an increased initial rating 
for PTSD and entitlement to TDIU.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion only when it is deemed necessary to make a 
decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).

Regarding the Veteran's claim for an increased initial rating 
for PTSD, he was last afforded a VA examination in September 
2007.  At that time, he had sleep difficulties and isolated 
himself from others.  He was alert and oriented, but he was 
bitter and depressed.  His affect was constricted and 
blunted, and his attention was impaired.  He had some 
paranoid type delusions with complaints off fatigue and lack 
of energy.  While his behavior was appropriate, he had some 
suicidal thoughts.  His memory was mildly impaired.  

It is argued by the Veteran that manifestations of his 
psychiatric disorder are more severe than indicated by the 
currently assigned 50 percent rating.  He has submitted 
private records dated in 2008 and 2009 which show that he 
continues to be seen for his psychiatric complaints, to 
include the taking of numerous medications to control his 
symptoms.  

When available evidence is too old for an adequate evaluation 
of the Veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 5 
Vet. App. 281 (1993).  Although the Veteran's examination is 
not unduly remote, he has stated that his condition is more 
severe than currently rated.  (See statements in November 
2007 and September 2008.)  He argues that private records 
show that his condition warrants more than a 50 percent 
disability rating.  Because there may have been a significant 
change in the Veteran's condition, the Board finds that a new 
examination is in order.

With respect to the Veteran's claim for entitlement to a TDIU 
rating, the Veteran contends that he has been unable to work 
since June 2007 due to his service-connected PTSD.  Medical 
reports of record, however, reflect that he retired due to 
age and years of service.  (See, for example, the VA 
examination report of September 2007.)  Still, the Board 
notes that no VA medical professional has ever provided an 
opinion as to whether or not the Veteran's service-connected 
disabilities, without consideration of his non-service-
connected disabilities, precluded his ability to obtain or 
maintain employment.  Because a VA examiner has not 
specifically opined as to whether or not the Veteran is 
unable to obtain or maintain gainful employment due to his 
service-connected disabilities alone, the Board finds that an 
examination and opinion addressing this issue is necessary in 
order to fairly decide the merits of the Veteran's claim.

In addition to the psychiatric disorder, the Veteran is 
service-connected diabetes mellitus (DM), rated as 20 percent 
disabling; hypertension with history of transient ischemic 
attack associated with DM, rated as noncompensable; and 
erectile dysfunction associated with DM, rated as 
noncompensable.  VA examinations were conducted as to these 
conditions in 2008 and are of record.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a 
psychiatric examination to determine the 
severity of his service-connected PTSD.  
All indicated tests should be 
accomplished and all findings should be 
reported in detail.  The claims folder 
should be reviewed by the examiner and 
the examination report should note that 
review.  The examiner should describe the 
functional, social, and occupational 
impairment demonstrated by the 
psychiatric disorder.  

Specifically, the examiner must offer an 
opinion as to whether, without regard to 
the Veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not (50 percent or 
greater probability) that any of the 
Veteran's service-connected disabilities 
- DM, hypertension, or erectile 
dysfunction - either alone or together 
with his other service-connected 
disability - PTSD - render(s) him unable 
to secure or retain substantially gainful 
employment.

2.  Then, readjudicate the claims for an 
increased rating for PTSD and entitlement 
to a TDIU rating.  If any decision 
remains adverse to the Veteran, issue a 
supplemental statement of the case (SSOC) 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


